



Exhibit 10.3


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 4,
2020, is by and among SSE HOLDINGS, LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors party hereto, the Lenders party hereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders from time to time party
thereto, and the Administrative Agent are parties to that certain Credit
Agreement dated as of August 2, 2019 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby);


WHEREAS, the Credit Parties have requested that the Lenders make certain
amendments to the Credit Agreement as set forth herein; and


WHEREAS, the Lenders have agreed to amend the Credit Agreement subject to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to “Applicable Margin”. The definition of “Applicable Margin”
in Section 1.1 of the Credit Agreement is hereby amended by:


(i) deleting the pricing grid therein and replacing it with the following
pricing grid:


Pricing Level
Consolidated Total Net Lease Adjusted Leverage Ratio
Commitment Fee
LIBOR
+
Base Rate +
I
Less than or equal to 2.00 to 1.00
0.10%
1.00%
0.00%
II
Greater than 2.00 to 1.00, but less than or equal to 3.00 to 1.00
0.10%
1.25%
0.25%
III
Greater than 3.00 to 1.00, but less than or equal to 3.50 to 1.00
0.15%
1.50%
0.50%
IV
Greater than 3.50 to 1.00
0.25%
2.50%
1.50%



(ii) amending and restating clause (a) in its entirety to read as follows:
(a) the Applicable Margin shall be based on Pricing Level IV from the First
Amendment Closing Date until the Calculation Date with respect to the Fiscal
Quarter of the Borrower ending on or about March 31, 2021 and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total Net
Lease Adjusted Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter of the Borrower preceding the applicable Calculation Date, and
and (iii) replacing “Pricing Level III” in clause (b) with “Pricing Level IV”.





--------------------------------------------------------------------------------





1.2    Amendment to “Asset Disposition”. The definition of “Asset Disposition”
in Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end thereof:


For the avoidance of doubt, none of (a) the sale of any Permitted Convertible
Indebtedness, (b) the sale of any Permitted Warrant Transaction, (c) the
purchase of any Permitted Bond Hedge Transaction, (d) the performance by
Borrower or Holdings of its obligations under any Permitted Convertible
Indebtedness, any Permitted Warrant Transaction or any Permitted Bond Hedge
Transaction (including the settlement or termination of any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction) nor (e) the sale, transfer,
redemption or other disposition of Equity Interests of Holdings or the Borrower
as necessary or advisable to maintain the one-for-one ratio described in Section
3.04(a) of the LLC Agreement, to reduce or eliminate ownership of Equity
Interests of Holdings by the Borrower or to address any other similar Tax
inefficiencies, in each case arising as a result of settlement or termination of
any Permitted Convertible Indebtedness, Permitted Bond Hedge Transaction or
Permitted Warrant Transaction, shall constitute an Asset Disposition.


1.3    Amendment to “Base Rate”. The definition of “Base Rate” in Section 1.1 of
the Credit Agreement is hereby amended by inserting the following new sentence
at the end thereof:


Notwithstanding the foregoing, in no event shall the Base Rate be less than
zero.


1.4    Amendment to “Change in Control”. The definition of “Change in Control”
in Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end thereof:


Notwithstanding anything to the contrary in the foregoing, for the avoidance of
doubt, an underwriter, initial purchaser, investor or holder of any Permitted
Convertible Indebtedness or Permitted Warrant Transaction, in each case, shall
be deemed to not directly or indirectly own the Equity Interests of Holdings
underlying such transactions unless and until such Equity Interests of Holdings
are delivered upon settlement thereof.


1.5    Amendment to “Consolidated Total Net Lease Adjusted Leverage Ratio”. The
definition of “Consolidated Total Net Lease Adjusted Leverage Ratio” in Section
1.1 of the Credit Agreement is hereby amended by inserting the following new
sentence at the end thereof:


Notwithstanding the foregoing, for purposes of calculating the Consolidated
Total Net Lease Adjusted Leverage Ratio to determine compliance with Section
8.14(a) as of the end of the Fiscal Quarters ending on or about March 31, 2021
and June 30, 2021, Consolidated EBITDA included in clause (b) above shall be
calculated as (x) in the case of the Fiscal Quarter ending on or about March 31,
2021, actual Consolidated EBITDA for such Fiscal Quarter multiplied by 4.76, and
(y) in the case of the Fiscal Quarter ending on or about June 30, 2021, actual
Consolidated EBITDA for the period of two (2) consecutive Fiscal Quarters then
ending multiplied by 1.96.


1.6    Amendment to “Equity Interests”. The definition of “Equity Interests” in
Section 1.1 of the Credit Agreement is hereby amended by inserting the following
proviso immediately prior to the final period thereof:


; provided that Permitted Convertible Indebtedness, or other debt securities
that are or by their terms may be convertible or exchangeable into or for Equity
Interests, Permitted Bond Hedge Transactions or Permitted Warrant Transactions,
in each case, shall not constitute capital stock or Equity Interests.


1.7    Amendment to “Hedge Agreement”. The definition of “Hedge Agreement” in
Section 1.1 of the Credit Agreement is hereby amended by inserting the following
sentence at the end thereof:


Notwithstanding anything to the contrary in the foregoing, neither any Permitted
Bond Hedge Transaction nor any Permitted Warrant Transaction shall be a Hedge
Agreement.







--------------------------------------------------------------------------------





1.8    Amendment to “Investment”. The definition of “Investment” in Section 1.1
of the Credit Agreement is hereby amended by inserting the following sentence at
the end thereof:


Notwithstanding anything to the contrary in the foregoing, neither the purchase
of any Permitted Bond Hedge Transaction by the Borrower or any of its
Subsidiaries, the performance of its obligations thereunder and the acquisition
of Equity Interests of Holdings upon termination or settlement thereof, nor the
acquisition of Equity Interests of Holdings or the Borrower as necessary or
advisable to maintain the one-for-one ratio described in Section 3.04(a) of the
LLC Agreement, to reduce or eliminate ownership of Equity Interests of Holdings
by the Borrower, or to address any other similar Tax inefficiencies, in each
case arising as a result of settlement or termination of any Permitted
Convertible Indebtedness, Permitted Bond Hedge Transaction, or Permitted Warrant
Transaction shall be an Investment.


1.9    Amendment to “LIBOR”. The last sentence of the definition of “LIBOR” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 1.0% and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
1.10    Amendment to “Material Contract”. The definition of “Material Contract”
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Material Contract” means any written contract or agreement of any Credit Party
(other than any lease agreement of any Credit Party) or any of its Subsidiaries,
the breach, non‑performance, cancellation or failure to renew of which could
reasonably be expected to have a Material Adverse Effect.


1.11    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order therein:


“First Amendment Closing Date” shall mean May 4, 2020.


“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Holdings’ common
stock (or other securities or property following a merger event,
reclassification or other change of the common stock of Holdings) purchased by
the Borrower or Holdings in connection with the issuance of any Permitted
Convertible Indebtedness and settled upon exercise in common stock of Holdings
(or such other securities or property), cash or a combination thereof (such
amount of cash determined by reference to the price of the Holdings’ common
stock or such other securities or property), and cash in lieu of fractional
shares of common stock of Holdings; provided that the other terms, conditions
and covenants of each such transaction shall be such as are customary for
transactions of such type (as determined by the board of directors of the
Borrower, or a committee thereof, in good faith).


“Permitted Convertible Indebtedness” means unsecured Indebtedness of the
Borrower or Holdings that (a) as of the date of issuance thereof contains
customary conversion or exchange rights (as applicable) and offer to repurchase
rights for transactions of such type (as determined by the board of directors of
the Borrower, or a committee thereof, in good faith) and (b) is convertible or
exchangeable into shares of common stock of Holdings (or other securities or
property following a merger event, reclassification or other change of the
common stock of Holdings), cash or a combination thereof (such amount of cash
determined by reference to the price of Holdings’ common stock or such other
securities or property), and cash in lieu of fractional shares of common stock
of Holdings (it being understood that any such Indebtedness of Holdings for
which any Credit Party or Subsidiary has corresponding obligations with Holdings
shall be deemed, without duplication, to be Indebtedness of the Credit Parties
and their Subsidiaries hereunder).







--------------------------------------------------------------------------------





“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
Holdings’ common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of Holdings) sold by
the Borrower or Holdings substantially concurrently with any purchase by the
Borrower of a Permitted Bond Hedge Transaction and settled in common stock of
Holdings (or such other securities or property), cash or a combination thereof
(such amount of cash determined by reference to the price of Holdings’ common
stock or such other securities or property), and cash in lieu of fractional
shares of common stock of Holdings; provided that the terms, conditions and
covenants of each such transaction shall be such as are customary for
transactions of such type (as determined by the board of directors of the
Borrower, or a committee thereof, in good faith).


1.12    Amendment to Section 6.16. Section 6.16 of the Credit Agreement is
hereby amended by inserting the following text immediately prior to the final
period therein:


; provided that, for purposes of this Section 6.16, the impacts of the COVID-19
pandemic on the properties, business, operations, or financial condition of the
Borrower and its Subsidiaries that (x) occurred prior to the First Amendment
Closing Date and (y) were disclosed in public filings or in writing to the
Administrative Agent and the Lenders prior to the First Amendment Closing Date
shall be disregarded (to the extent the scope of such impacts are not greater
than so disclosed).


1.13    Amendment to Section 6.18. Section 6.18 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


As of the Closing Date, the real property listed on Schedule 6.18 constitutes
all of the real property that is owned, leased, subleased or used by any Credit
Party or any of its Subsidiaries (other than leased real property with no
improvements thereon). Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists other than such
defaults that could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party and each Subsidiary thereof has such title to the real
property owned or leased by it as is necessary or desirable to the conduct of
its business and valid and legal title to all of its personal property and
assets, except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.


1.14    Amendment to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended by:


(i) inserting the phrase “(or in the case of the last Fiscal Quarter of any
Fiscal Year, one hundred twenty (120) days)” immediately after the phrase
“forty-five (45) days” appearing in clause (b) thereof


and (ii) inserting the following new clause (d) at the end thereof:


(d)    Sales and Liquidity Reports. (i) To the extent the financial covenant in
Section 8.14(c) is then in effect, within twenty (20) days after the end of each
month, a summary of Liquidity as of the end of such month and (ii) during the
period commencing May 1, 2020 through and including December 31, 2020 only,
within twenty (20) days after the end of each month, a monthly summary of
same-store sales for the restaurants of the Borrower and its Subsidiaries for
the applicable month, in each case in form and detail reasonably acceptable to
the Administrative Agent.


1.15    Amendment to Section 7.2. Section 7.2 of the Credit Agreement is hereby
amended by amending and restating clause (a)(iii) therein in its entirety to
read as follows:


(iii) except in the case of financial statements delivered pursuant to Section
7.1(b) for the last Fiscal Quarter of a Fiscal Year, setting forth reasonably
detailed calculations demonstrating compliance with Section 8.14







--------------------------------------------------------------------------------





1.16    Amendment to Section 8.2. Section 8.2 of the Credit Agreement is hereby
amended by (i) deleting the final “and” at the end of clause (q) therein, (ii)
replacing the final period in clause (r) therein with “; and” and (iii)
inserting the following new clause (s) at the end thereof:


(s)    during the period commencing April 1, 2020 through and including December
31, 2020 only, statutory and common law landlord Liens attributable to the
failure to pay rent under any lease agreement; provided that (i) no action shall
have been taken by any Person to enforce such Liens, (ii) adequate reserves in
respect thereof have been established on the books of the Borrower or such
Credit Party to the extent required by GAAP and (iii) such Liens do not,
individually or in the aggregate, materially impair the use of such property in
the operation of the business of the Borrower or any of its Subsidiaries.


1.17    Amendment to Section 8.3. Section 8.3 of the Credit Agreement is hereby
amended by:


(i) amending and restating clause (b) thereof to read as follows:


(b)    Investments in cash, Cash Equivalents and other readily marketable debt
and equity securities as part of the Credit Parties’ and their Subsidiaries’
cash management and treasury strategy;


(ii) inserting the following text at the end of clause (g) thereof:


provided that no Permitted Acquisitions may be made under this clause (g) during
the period commencing on the First Amendment Closing Date and ending on
September 30, 2021;


and (iii) inserting the following text immediately prior to the final “and” in
clause (p) thereof:


provided further that no Investments may be made under this clause (p) during
the period commencing on the First Amendment Closing Date and ending on
September 30, 2021;


1.18    Amendment to Section 8.6. Section 8.6 of the Credit Agreement is hereby
amended by:


(i) inserting the following text at the end of clause (e) thereof:


provided further that, (x) during the period commencing on the First Amendment
Closing Date and ending on September 30, 2021, (I) no distributions may be made
under clause (e)(i) unless required by the LLC Agreement or Applicable Law and
(II) no distributions may be made under clause (e)(ii) unless required by the
Tax Receivable Agreement or Applicable Law and (y) during the period commencing
on the First Amendment Closing Date and ending on March 31, 2021, distributions
may be made under clause (e)(iii) only in an amount not to exceed $75,000,000 in
the aggregate and provided that after giving effect to any such Early
Termination Payment (and any incurrence of Indebtedness in connection therewith)
on a pro forma basis, (I) the Credit Parties shall have minimum Liquidity of
$50,000,000 and (II) no Default or Event of Default shall have occurred or would
result therefrom;


(ii) inserting the following text at the end of clause (g) thereof:


provided further that during the period commencing on the First Amendment
Closing Date and ending on September 30, 2021, (x) the Borrower shall not be
required to be in pro forma compliance with Section 8.14 as a condition to
making a distribution under this clause (g) and (y) distributions under this
clause (g) shall not exceed in the aggregate $5,000,000;


(iii) inserting the following text immediately prior to the final “and” in
clause (h) thereof:


provided further that during the period commencing on the First Amendment
Closing Date and ending on September 30, 2021, (x) the Borrower shall not be
required to be in pro forma compliance with Section 8.14 as a condition to
making a distribution under this clause (h) and (y) distributions under this
clause (h) shall not exceed in the aggregate $5,000,000;





--------------------------------------------------------------------------------







(iv) inserting the following text immediately prior to the final period in
clause (i) thereof:


; provided further that no Restricted Payments may be made under this clause (i)
during the period commencing on the First Amendment Closing Date and ending on
September 30, 2021


and (v) inserting the following text at the end of Section 8.6:


Notwithstanding anything to the contrary in the foregoing, the issuance of,
entry into (including any payments of premiums in connection therewith),
performance of obligations under (including any payments of interest), and
conversion, exchange, exercise, repurchase, redemption, settlement or
termination or cancellation of (whether in whole or in part and including by
netting or set-off) (in each case, whether in cash, common stock of Holdings or,
following a merger event or other change of the common stock of Holdings, other
securities or property), or the satisfaction of any condition that would permit
or require any of the foregoing, any Permitted Convertible Indebtedness, any
Permitted Bond Hedge Transaction, any Permitted Warrant Transaction and any
corresponding or related transaction as between Holdings and the Borrower in
respect of the foregoing, in each case, shall not constitute a Restricted
Payment by the Borrower.


1.19    Amendment to Section 8.7. Section 8.7 of the Credit Agreement is hereby
amended by (i) deleting “and” at the end of clause (a)(v) thereof, (ii)
replacing the final period in clause (a)(vi) thereof with “; and” and (iii)
inserting the following as a new clause (a)(vii) immediately following clause
(a)(vi) thereof:


(vii) transactions between the Borrower and Holdings in connection with any
Permitted Convertible Indebtedness, Permitted Bond Hedge Transaction or
Permitted Warrant Transaction , including the sale, transfer, redemption or
disposition of Equity Interests of Holdings or the Borrower as necessary or
advisable to maintain the one-for-one ratio described in Section 3.04(a) of the
LLC Agreement, to reduce or eliminate ownership of Equity Interests of Holdings
by the Borrower, or to address any other similar Tax inefficiencies, in each
case arising as a result of settlement or termination of any Permitted
Convertible Indebtedness, Permitted Bond Hedge Transaction, or Permitted Warrant
Transaction.


1.20    Amendment to Section 8.9. Section 8.9 of the Credit Agreement is hereby
amended by (i) deleting “and” at the end of clause (a)(v) thereof, (ii)
replacing the final period in clause (a)(vi) thereof with the following text:


; provided further that no payments may be made under this clause (vi) during
the period commencing on the First Amendment Closing Date and ending on
September 30, 2021; and
and (iii) inserting the following as a new clause (a)(vii) immediately following
clause (a)(vi) thereof:
(vii)    the conversion or exchange of any Permitted Convertible Indebtedness,
and if such Permitted Convertible Indebtedness was issued by Holdings, any
corresponding Indebtedness of the Borrower issued to Holdings.
1.21    Amendment to Section 8.14. Section 8.14 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


Section 8.14    Financial Covenants.
(a)    Consolidated Total Net Lease Adjusted Leverage Ratio. As of the last day
of (i) the Fiscal Quarter ending on or about March 31, 2021, permit the
Consolidated Total Net Lease Adjusted Leverage Ratio to be greater than 4.50 to
1.00, (ii) the Fiscal Quarter ending on or about June 30, 2021, permit the
Consolidated Total Net Lease Adjusted Leverage Ratio to be greater than 4.25 to
1.00 and (iii) each other Fiscal Quarter, permit the Consolidated Total Net
Lease Adjusted Leverage Ratio to be greater than 4.00 to 1.00; provided, that
for each of the six (6) Fiscal Quarters immediately following a Qualified
Transaction, commencing with the Fiscal Quarter in which such Qualified





--------------------------------------------------------------------------------





Transaction was consummated (such period of increase, the “Leverage Increase
Period”), the required Consolidated Total Net Lease Adjusted Leverage Ratio
shall be increased by up to 0.50; provided, further, that (i) there shall be no
more than three (3) Leverage Increase Periods during the term of this Agreement,
(ii) there shall be no more than one (1) Leverage Increase Period in effect at
any time, (iii) the maximum Consolidated Total Net Lease Adjusted Leverage Ratio
shall revert to the then-permitted ratio (without giving effect to such
increase) for at least one (1) fiscal quarter before a new Leverage Increase
Period may be invoked and (iv) the Leverage Increase Period shall only apply (A)
with respect to the calculation of the Consolidated Total Net Lease Adjusted
Leverage Ratio for purposes of determining compliance with this Section 8.14(a)
as of the end of any Fiscal Quarter of the Borrower during such period, (B) for
purposes of determining compliance with this Section 8.14(a) on pro forma basis
to determine compliance with clause (e) of the definition of “Permitted
Acquisition” or with Section 8.6(e)(iii)(A)(1) and (C) for purposes of
determining compliance with this Section 8.14(a) on a pro forma basis to
determine if an Incremental Loan is permitted to be incurred. Notwithstanding
the foregoing, the covenant in this Section 8.14(a) shall not be tested as of
the end of the Fiscal Quarters ending on or about June 30, 2020, September 30,
2020 and December 31, 2020 (but otherwise shall be deemed to be in effect with
respect to each such Fiscal Quarter end for all provisions under this Agreement
and the other Loan Documents that refer to compliance or pro forma compliance
with Section 8.14 or Section 8.14(a)).
(b)    Consolidated Fixed Charge Coverage Ratio. As of the last day of any
Fiscal Quarter, permit the Consolidated Fixed Charge Coverage Ratio for the
period of four (4) consecutive Fiscal Quarters of the Borrower then ended to be
less than 1.25 to 1.00. Notwithstanding the foregoing, (i) the covenant in this
Section 8.14(b) shall not be tested as of the end of the Fiscal Quarters ending
on or about June 30, 2020, September 30, 2020 and December 31, 2020 (but
otherwise shall be deemed to be in effect with respect to each such Fiscal
Quarter end for all provisions under this Agreement and the other Loan Documents
that refer to compliance or pro forma compliance with Section 8.14 or Section
8.14(b)) and (ii) for the Fiscal Quarters ending on or about March 31, 2021 and
June 30, 2021, the Consolidated Fixed Charge Coverage Ratio shall be determined
for only the single Fiscal Quarter of the Borrower then ended (rather than the
period of four (4) consecutive Fiscal Quarters of the Borrower then ended).
(c)    Liquidity. As of the last day of any month ending during the period
commencing May 1, 2020 and ending July 1, 2021, permit Liquidity to be less than
$25,000,000.


1.22    Amendment to Article VIII. Article VIII of the Credit Agreement is
hereby amended by inserting a new Section 8.16 immediately following Section
8.15 to read as follows:


Section 8.16    Capital Expenditures. During the period commencing on the First
Amendment Closing Date and ending on March 31, 2021, make Capital Expenditures
(other than Consolidated Maintenance Capital Expenditures) in an amount that
exceeds $202,000,000 in the aggregate for the Credit Parties and their
Subsidiaries during such period.
1.23    Amendment to Section 9.1. Section 9.1 of the Credit Agreement is hereby
amended by inserting the following immediately prior to the final period at the
end of clause (f) thereof:
; provided, that this clause (f) shall not apply to any conversion or exchange
of any Permitted Convertible Indebtedness or satisfaction of any condition
giving rise to or permitting a conversion or exchange of any Permitted
Convertible Indebtedness, in either case, into cash, Equity Interests of the
Borrower or Holdings (and nominal cash payments in respect of fractional shares)
or any combination thereof in accordance with the express terms or conditions
thereof, unless such conversion, satisfaction or payment results from a default
thereunder, fundamental change or change of control (or equivalent term
thereunder) or an event of the type that constitutes an Event of Default.





--------------------------------------------------------------------------------





ARTICLE II
CONDITIONS


2.1    Closing Conditions. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:


(a)    Execution of Amendment. The Administrative Agent shall have received a
copy of this Amendment duly executed by the Borrower, the other Credit Parties,
the Administrative Agent and the Lenders.


(b)    Amendment Fee. The Administrative Agent shall have received, for the
account of each Lender, upfront fees in an aggregate amount equal to 0.10% of
the aggregate amount of the Commitments on the First Amendment Effective Date.


(c)    Other Fees and Out of Pocket Costs. The Borrower shall have paid or made
arrangements to pay contemporaneously with closing any and all reasonable,
documented out-of-pocket costs incurred by the Administrative Agent (including
the fees, charges and disbursements of Moore & Van Allen PLLC as legal counsel
to the Administrative Agent) and all other fees and amounts required to be paid
to the Administrative Agent pursuant to Section 11.3(a) of the Credit Agreement
in connection with this Amendment to the extent invoiced prior to the date
hereof.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Credit Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    Such Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment.


(b)    This Amendment has been duly executed and delivered on behalf of each of
the Credit Parties. This Amendment constitutes a legal, valid and binding
obligation of each of the Credit Parties, enforceable against such Credit Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar state
or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


(c)    No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance of this Amendment by the
Credit Parties (other than those which have been obtained) or with the validity
or enforceability of this Amendment against the Credit Parties.


(d)    The representations and warranties made by the Credit Parties in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty is true and correct in all respects, on and as of
the date hereof as if made on and as of such date, (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty is true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty is true and correct in all respects as of such
earlier date).





--------------------------------------------------------------------------------







(e)    No Default or Event of Default has occurred and is continuing on the date
hereof.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral purported to be covered thereby, in favor of the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
which security interests and Liens are perfected in accordance with the terms of
the Security Documents and prior to all Liens other than Permitted Liens.


(g)    The Obligations of the Credit Parties are not reduced or modified by this
Amendment (except as set forth herein) and, as of the date hereof, are not
subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement, as amended hereby, and each other Credit Document to which it
is a party and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement, as amended hereby, and each other Credit Document to which
it is a party applicable to it and (b) that it is responsible for the observance
and full performance of its respective obligations under the Credit Documents.


3.4    Release. The Borrower and each of the other Credit Parties hereby
releases and forever discharges the Administrative Agent, each Lender, the
Issuing Lender, the Swingline Lender and their respective predecessors,
successors, assigns, attorneys and Related Parties (each and every of the
foregoing, a “Lender Party”) from any and all claims, counterclaims, demands,
damages, debts, suits, liabilities, actions and causes of action of any nature
whatsoever, in each case to the extent arising in connection with any of the
Credit Documents through the date hereof, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Credit Party may have or claim to
have against any Lender Party.


3.5    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.6    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.7    Expenses. Pursuant to and subject to Section 11.3(a) of the Credit
Agreement, the Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Administrative Agent’s legal counsel.


3.8    Counterparts; Electronic Execution. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Amendment by facsimile transmission or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterparty
hereof.


3.9    Governing Law. This AMENDMENT and ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS aMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


3.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.







--------------------------------------------------------------------------------





3.11    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Section 11.5 and Section 11.6 of the Credit Agreement are hereby incorporated
by reference, mutatis mutandis.


[Signature pages to follow]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
BORROWER:
SSE HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
 /s/ Tara Comonte
 
 
Tara Comonte
Date: May 4, 2020
 
Title: CFO
 
 
 
GUARANTORS:
 
CUSTARD’S FIRST STAND, LLC,
 
 
a New York limited liability company
 
 
SHAKE SHACK 366 COLUMBUS LLC,
 
 
a New York limited liability company
 
 
SHAKE SHACK 1111 LINCOLN ROAD LLC,
 
 
a New York limited liability company
 
 
SHAKE SHACK 300 WEST 44TH STREET LLC,
 
 
a New York limited liability company
 
 
SHAKE SHACK 152 E 86 LLC,
 
 
a New York limited liability company
 
 
SHAKE SHACK 18TH STREET NW WASHINGTON D.C. LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK 102 NORTH END AVE LLC,
 
 
a New York limited liability company
 
 
SHAKE SHACK WESTPORT LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK FULTON STREET BROOKLYN LLC
 
 
a Delaware limited liability company
 
 
SHAKE SHACK SANSOM STREET PHILADELPHIA LLC
 
 
a Delaware limited liability company
 
 
SHAKE SHACK CORAL GABLES, LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK WESTBURY LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK NEW HAVEN LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK BOSTON CHESTNUT HILL LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK BOCA RATON LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK 800 F STREET LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK GRAND CENTRAL LLC,
 
 
a Delaware limited liability company
 
 
 
 
By:
 /s/ Tara Comonte
 
 
Tara Comonte
 
 
Title: CFO of each of the foregoing






--------------------------------------------------------------------------------





 
 
SHAKE SHACK UNIVERSITY CITYPHILADELPHIA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK KING OF PRUSSIA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK PARAMUS LLC
 
 
a Delaware limited liability company
 
 
SHAKE SHACK HARVARD SQUARE BOSTON LLC,
 
 
Delaware limited liability company
 
 
SHAKE SHACK FLATBUSH BROOKLYN LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK UNION STATION WASHINGTON D.C. LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK DUMBO BROOKLYN LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK BUCKHEAD ATLANTA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK TYSONS CORNER FAIRFAX COUNTY LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK WINTER PARK ORLANDO LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK CHICAGO OHIO STREET LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK SOUTH LAMAR AUSTIN LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK LAS VEGAS PARK LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK GARDEN STATE PLAZA WESTFIELD LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK NEWBURY STREET BOSTON LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK THE DOMAIN AUSTIN LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK 600 THIRD AVE NEW YORK CITY LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK CAA CHICAGO LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK PRATT STREET BALTIMORE LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK INTERNATIONAL DRIVE ORLANDO LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK LAKE SUCCESS LONG ISLAND LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK LEGACY PLACE DEDHAM LLC,
 
 
a Delaware limited liability company
 
 
 
 
By:
 /s/ Tara Comonte
 
 
Tara Comonte
 
 
Title: CFO of each of the foregoing








--------------------------------------------------------------------------------





 
 
SHAKE SHACK 1333 BROADWAY NYC LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK SEAPORT BOSTON LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK ROUTE 110 MELVILLE LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK OLD ORCHARD SKOKIE LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK BRIDGEWATER COMMONS LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK WOODBURY COMMONS LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK PENTAGON CENTER ARLINGTON LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK FASHION SQUARE SCOTTSDALE LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK FULTON CENTER NYC LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK DOWNTOWN SUMMERLIN LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK QUEENS CENTER MALL LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK WEST HOLLYWOOD LA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK THE GALLERIA HOUSTON LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK WOODFIELD MALL SCHAUMBURG LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK LEGACY WEST PLANO LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK KING OF PRUSSIA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK DELAWARE LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK ASTOR PLACE LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK ARIZONA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK GEORGIA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK NEW YORK LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK NEW JERSEY LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK NORTH CAROLINA LLC,
 
 
a Delaware limited liability company
 
 
 
 
By:
 /s/ Tara Comonte
 
 
Tara Comonte
 
 
Title: CFO of each of the foregoing






--------------------------------------------------------------------------------





 
 
SHAKE SHACK TEXAS LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK KENTUCKY LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK CALIFORNIA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK FLORIDA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK CONNECTICUT LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK MINNESOTA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK MISSOURI LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK MARYLAND LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK MARYLAND MANAGEMENT COMPANY LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK POTOMAC MARYLAND MANAGEMENT
 
 
COMPANY LLC, a Delaware limited liability company
 
 
SHAKE SHACK MICHIGAN LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK ALABAMA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK TENNESSEE LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK ILLINOIS LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK WASHINGTON D.C. LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK NEVADA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK RHODE ISLAND LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK COLORADO LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK OHIO LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK PENNSYLVANIA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK WASHINGTON LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK WISCONSIN LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK ENTERPRISES, LLC,
 
 
a New York limited liability company
 
 
 
 
By:
 /s/ Tara Comonte
 
 
Tara Comonte
 
 
Title: CFO of each of the foregoing






--------------------------------------------------------------------------------





 
 
SHAKE SHACK ENTERPRISES INTERNATIONAL, LLC,
 
 
a New York limited liability company
 
 
SSE HOLDINGS, LLC,
 
 
a Delaware limited liability company
 
 
SSE IP, LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK DOMESTIC LICENSING LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK MIDDLE EAST LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK RUSSIA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK TURKEY LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK UNITED KINGDOM LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK TEXAS BEVERAGE COMPANY LLC,
 
 
a Texas limited liability company
 
 
SHAKE SHACK TEXAS HOLDING COMPANY LLC,
 
 
a Texas limited liability company
 
 
SHAKE SHACK TEXAS MANAGEMENT COMPANY LLC,
 
 
a Delaware limited liability company
 
 
a Texas limited liability company
 
 
a Delaware limited liability company
 
 
SHAKE SHACK MOBILE LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK LOUISIANA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK MASSACHUSETTS LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK UTAH LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK TRUCKS LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK VIRGINIA LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK KANSAS LLC,
 
 
a Delaware limited liability company
 
 
SHAKE SHACK KANSAS DOMESTIC LLC,
 
 
a Kansas limited liability company
 
 
 
 
By:
 /s/ Tara Comonte
 
 
Tara Comonte
 
 
Title: CFO of each of the foregoing






--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Swingline Lender, Issuing Lender and Lender
 
 
 
 
By:
 /s/ Denise Crouch
 
 
Denise Crouch
Date: May 4, 2020
 
Vice President
 
 
 






